PER CURIAM.
Brown complains after special review that the commission erred in 1979 in establishing his original presumptive parole release date (PPRD) because it included one point in his salient factor score for an escape also used to aggravate his release date.* We agree that the commission erred *350in assessing this point, but for a different reason: the record does not indicate that Brown ever was convicted of the 1956 escape the commission states it used in setting the salient factor score. Rule 23-19.-04(6)(b), Florida Administrative Code, and successor Rule 23-21.07(6), Florida Administrative Code, allow the commission to assess points only for escape convictions. Accordingly, the commission is directed to reduce Brown’s salient factor score to 8. His PPRD of June 19, 1984, is AFFIRMED, however, because this reduction does not alter the matrix time range for his offense.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.

 This court previously has indicated that the commission need not address, on biennial or special review, matters that were or could have been raised at the time an initial PPRD was established. See Broxson v. Florida Parole and Probation Commission, 425 So.2d 169 (Fla. 1st DCA 1983) and cases cited. However, in Brown’s case the commission specifically addressed the issue raised by him in its special *350review order, and this court will determine whether the order is supported by the record.